320 S.W.3d 221 (2010)
Paul A. LEWIS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71920.
Missouri Court of Appeals, Western District.
September 7, 2010.
Ruth B. Sanders, Appellate District Defender, Kansas City, MO, Attorney for Appellant.
Chris Koster, Attorney General, Dora A. Fichter, Assistant Attorney General, Jefferson City, MO, Attorneys for Respondent.
Before Division II: JOSEPH M. ELLIS, Presiding Judge, and ALOK AHUJA and KAREN KING MITCHELL, Judges.

Order
PER CURIAM:
Paul A. Lewis appeals the motion court's denial, without an evidentiary hearing, of his amended Rule 24.035 motion to vacate, set aside, or correct judgment and sentence. He alleges one point of motion court error. We affirm. Rule 84.16(b).